DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 11/12/21.  Claims 1, 4-7, 9 and 10 are amended.  Claims 2 and 3 are canceled.  Claims 1, and 4-10 are pending.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0088152 A1 to Adamovich et al. (hereinafter “Adamovich”) in .

Concerning claim 1, Adamovich discloses a method for providing remote rehabilitation training (Abstract), the method comprising: 
receiving, by a server, a connection request from a user terminal and a therapist terminal (paragraphs [0019]-[0021], [0025]-[0030] – users and therapists may both connect to the terminal and receive data in real time); 
receiving, by the server, first image data, about an appearance where a user performs rehabilitation training using a rehabilitation training device, in real time from the user terminal (paragraphs [0025]-[0030] – user rehabilitation image data may be received when user is interacting with the system); 
receiving, by the server, second image data, provided to the user who is performing the rehabilitation training, in real time from a rehabilitation training display device (paragraphs [0025]-[0036] – user rehabilitation may include images showing a game with an avatar representing the user); and 
transmitting, by the server, the received first image data to the therapist terminal in real time (paragraphs [0025]-[0036], [0051] – therapist may receive image data of the user interacting with the game);
wherein the therapist terminal screen further includes a third layer depending on a request of the therapist, and wherein the third layer provides text data or image data input from the therapist or provides text data or image data transmitted and received between the therapist and the user (paragraphs [0025]-[0036], [0051] – text/image data may be provided to therapist).
Adamovich discloses showing the therapist image data of the user interacting with the rehabilitation system, however, lacks specifically disclosing, however, Long discloses transmitting, by the server, the received first image data and the received second image data to the second terminal in real time and provides the second image 
Adamovich/Long lack specifically disclosing, however, Banerji discloses first image data including a user image of a user performing the rehabilitation training; receiving, by the server, second image data including a rehabilitation training image of the rehabilitation training using the rehabilitation training device, provided to the user who is performing the rehabilitation training, in real time from a rehabilitation training display device that is connected with the rehabilitation training device in a wireless or wired manner and provides the second image data to the rehabilitation training device; generating third image data based on text data or image data of the therapist terminal, or based on text data or image data of a communication between the user terminal and the therapist terminal; and simultaneously displaying, by the therapist terminal, on a therapist terminal screen, a first layer displaying the first image data, a second layer displaying the second image data, and a third layer displaying the third image data (Figs. 18A – 18C, paragraphs [0315]-[0318]- three different images may be presented at the same time on the screen including the user image data, the game data, and 

Concerning claim 4, Adamovich discloses wherein the receiving of the connection request includes: receiving, by the server, user account information input to the user terminal and therapist account information input to the therapist terminal; and receiving, by the server, a remote rehabilitation training connection request from the user terminal and the therapist terminal, and wherein the receiving of the second image data includes: discovering, by the server, the rehabilitation training display device corresponding to the user account information based on the user account information 

Concerning claim 5, Adamovich discloses wherein the discovering of the rehabilitation training display device includes: discovering the rehabilitation training display device to which the same account information as the user account information input to the user terminal is input (paragraphs [0025]-[0036], [0051] – therapist views user interacting with device).

Concerning claim 6, Adamovich discloses further comprising: matching, by the server, identification values of one or more rehabilitation training display devices to specific user account information, wherein the identification value is differently assigned for each specific rehabilitation training display device, and wherein the discovering of the rehabilitation training display device includes: discovering the rehabilitation training display device of an identification value matched to the user account information input to the user terminal (paragraphs [0025]-[0036], [0051] – therapist views user interacting with device).

Concerning claim 7, Adamovich discloses further comprising: receiving, by the server, user training change information from the therapist terminal, wherein the user training change information is information about training settings including a training 

Concerning claim 8, Adamovich discloses further comprising: changing, by the server, training settings of the user, stored in user account information, based on the training change information received from the therapist terminal (paragraphs [0025]-[0036], [0051] – therapist may alter training). 

Concerning claims 9 and 10, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 4-10 have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715